In a paternity proceeding, the respondent putative father appeals from two orders of the Family Court, Westchester County, the first of which, dated November 21, 1969, inter alia adjudged him to be the father of a certain child and ordered him to pay $7.50 per week-towards the support of the child, and the second of which, dated June 16, 1975, inter alia directed the Accounts Division of the Department of Probation to compute arrears. Orders reversed, on the law, without costs, and proceeding remanded to the Family Court for a de novo hearing and determination as to the issues of paternity and support. No fact issues were raised on this appeal. In our opinion the Family Court lost jurisdiction to enter the order of filiation by reason of the lapse of two and one-half years between the time of the decision on the petition and entry of the order of filiation. Margett, Christ and Shapiro, JJ., concur; Hopkins, Acting P. J., and Martuscello, J., concur as to the remand, but would do so solely for a new fixation of child support arrears, and otherwise dissent and vote to affirm the order of filiation, with the following memorandum: No loss of jurisdiction ensued from the lapse of time between the decision and the formal entry of the order of filiation. As to the amount of child support arrears, it appears to us that part thereof may have been waived by petitioner’s laches.